                                Case 4:19-cv-10941-SDD-DRG ECF No. 21 filed 02/05/20       PageID.166     Page 1 of 4



                                Abby Pendleton (SBN 55736)
                                apendleton@thehlp.com
                                Clinton Mikel (SBN 251319)
                                cmikel@thehlp.com
                                The Health Law Partners, P.C.
                                32000 Northwestern Hwy., Suite 240
                                Farmington Hills, MI 48334
                                P: (248) 996-8510; F: (248) 996-8525
                                Attorneys for Defendant(s)

                                                            IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                    SOUTHERN DIVISION

                                 United States of America, ex rel.,                 Case No.: 4:19-cv-10941-SDD-DRG
                                 Samantha Gates, Curtis Moore, and             (D. Ct. Judge, Hon. Stephanie Dawkins -Davis)
                                 Vanessa Pawlak,                                           (Magistrate, Hon. David R. Grand)
The Health Law Partners, P.C.




                                 Plaintiffs,

                                           vs.
                                                                                        NOTICE OF APPEARANCE
                                 Centria Healthcare, Et. Al.

                                 Defendants.




                                NOTICE OF APPEARANCE
                                Case No.: 4:19-cv-10941-SDD-DRG
                                    Case 4:19-cv-10941-SDD-DRG ECF No. 21 filed 02/05/20        PageID.167   Page 2 of 4




                                1                                     Notice of Appearance
                                2
                                3            PLEASE TAKE NOTICE, that Abby Pendleton, Esq., of The Health Law

                                4   Partners, P.C., hereby appears for Defendants, Centria Healthcare, Scott Barry, Alicia

                                5   Decker Kidwell, Kyle Kidwell, Richard Loewenstein, Steven Merahn, M.D., Mark

                                6   Mitchell, Michelle Carter Pierce, Darren Schwartz, Jeffrey Steigerwald, and Chris

                                7   Wilcox, in the above entitled action, and demands that a copy of any and all documents

                                8   and papers in this action be served upon the undersigned.

                                     Dated: February 5, 2020
The Health Law Partners, P.C.




                                                                                 /s/ Abby Pendleton
                                                                                 Abby Pendleton, Esq. (SBN: 55736)
                                                                                 Attorney for Defendants
                                                                                 Centria Healthcare, Scott Barry, Alicia
                                                                                 Decker Kidwell, Kyle Kidwell, Richard
                                                                                 Loewenstein, Steven Merahn, M.D., Mark
                                                                                 Mitchell, Michelle Carter Pierce, Darren
                                                                                 Schwartz, Jeffrey Steigerwald, and
                                                                                 Chris Wilcox
                                9




                                                                                  1
                                    NOTICE OF APPEARANCE
                                    Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 21 filed 02/05/20                  PageID.168   Page 3 of 4




                                                                           PROOF OF SERVICE
                                                         STATE OF MICHIGAN, COUNTY OF OAKLAND
                                       At the time of service, I was over 18 and not a party to this action. I am employed in
                                the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                Highway, Suite 240, Farmington Hills, Michigan, 48334.


                                       On February 5, 2020, I served true copies of the foregoing document(s) described as
                                NOTICE OF APPEARANCE
                                       on the interested parties:

                                                                  JASON T. BROWN
                                                                  E-mail: jtb@jtblawgroup.com
                                                                  PATRICK S. ALMONRODE
The Health Law Partners, P.C.




                                                                  patalmonrode@jtblawgroup.com
                                                                  BROWN, LLC
                                                                  111 Town Place Square, Suite 400
                                                                  Jersey City, NJ 07310
                                                                  Phone: (877) 561-0000
                                                                  Fax: (855) 582-5297
                                                                  Attorneys for Plaintiffs/Relators
                                                                  Samantha Gates, Curtis Moore, and
                                                                  Vanessa Pawlak

                                                                  JONNY ZAJAC
                                                                  jonny.zajac@usdoj.gov
                                                                  Assistant United States Attorney
                                                                  U.S. DEPARTMENT OF JUSTICE
                                                                  211 W. Fort Street, Suite 2001
                                                                  Detroit, MI 48226
                                                                  Phone: (313) 226-0230

                                       CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                                                        i
                                Proof of Service
                                NOTICE OF APPEARANCE
                                Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 21 filed 02/05/20         PageID.169    Page 4 of 4




                                Participants in the case who are not registered CM/ECF users will be served by mail or by
                                other means permitted by the court rules.


                                       I declare under penalty of perjury under the laws of the United States of America
                                that the foregoing is true and correct and that I am employed in the office of a member of
                                the Bar of this Court at whose direction the service was made.


                                       Executed on February 5, 2020, at Farmington Hills, Michigan.


                                                                        /s/ Abby Pendleton
                                                                        Abby Pendleton
The Health Law Partners, P.C.




                                                                                 ii
                                Proof of Service
                                NOTICE OF APPEARANCE
                                Case No.: 4:19-cv-10941-SDD-DRG
